Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed April 22, 2022 is acknowledged. Claims 1-87, 95, 97, 106-107 and 110-111 are canceled. Claims 88-90, 96, 100 and 108-109 are amended. Claims 112-113 are newly added. Claims 88-94, 96, 98-105, 108-109 and new claims 112-113 are pending. Election was made without traverse in the reply filed on December 8, 2021. 
3.	Claims 88-94, 96, 98-105, 108-109 and 112-113 are under examination with respect to dry AMD/macular degeneration in this office action.
 4.	Applicant’s arguments filed on April 22, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Specification
5.	The objection to the specification is withdrawn in response to Applicant’s amendment to the specification. 

Claim Rejections/Objections Withdrawn
6.	The objection to claim 89 is withdrawn in response to Applicant’s amendment to the claim.
The rejection of claims 90, 96 and 100 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in response to Applicant’s amendment to the claim.
The rejection of claims 95 and 97 under 35 U.S.C. 102(a)(1) & (a)(2)as being anticipated by Bohana-Kashtan et al. (US2018/0016553; was also published as WO2016/108239) is moot because the claims are canceled.
The rejection of claims 95, 97 and 110-111 under 35 U.S.C. 102(a)(1) as being anticipated by NCT01344993 as evidenced by Schwartz’2015 and Schwartz’2012 is moot because the claims are canceled.

Claim Rejections/Objections Maintained
In view of the amendment filed on April 22, 2022, the following rejections are maintained.
Claim Objections 
7.	Claim 105 is objected to because of the following informalities: the recitations "retinitis pigmentosa" and "macular degeneration/AMD" are duplicate. Appropriate correction is required.
  
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 88, 90-94, 96, 98-103, 105, 108, 109 and 112-113 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Bohana-Kashtan et al. (US2018/0016553; was also published as WO2016/108239) as evidenced by Schwartz et al. (Lancet, 2012; 379:713-720, cited previously). The reference of Schwartz et al. is necessitated by Applicant’s amendment to the claims. The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 88, 90-94, 96, 98-103, 105, 108, 109 as amended are drawn to a method of treating or slowing the progression of a retinal disease or disorder, the method comprising, administering a therapeutically effective amount of a pharmaceutical composition comprising retinal pigment epithelium (RPE) cells to a subject, wherein the administering comprises one or more of: implanting the RPE cells to an area covering a geographic atrophy (GA) lesion or to an area covering a fovea. 
Claims 112-113 as amended are drawn to a method of maintaining stasis of or reversing a retinal disease or disorder, the method comprising, administering a therapeutically effective amount of a pharmaceutical composition comprising RPE cells to a subject, wherein the administering comprises one or more of: implanting the RPE cells to an area covering a geographic atrophy (GA) lesion or to an area covering a fovea
On p.9 of the response, Applicant acknowledges that Bohana-Kashtan teaches therapeutic RPE cell populations characterized by the presence of mature RPE cell markers including PMEL17 and CRALPB, evaluation of RPE cell stability and safety of implanted RPE in animal models and also teaches subretinal injection of RPE cells or injection of the cells into the vitreal space. But Applicant argues that Bohana-Kashtan fails to teach all elements recited in amended claim 88 and dependent claims thereof because Bohana-Kashtan does not teach administration of the RPE cells to an area covering a geographic atrophy (GA) lesion or the fovea.  
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2131, Bohana-Kashtan (US2018/0016553) does teach the claimed methods and does teach implanting the RPE cells to an area covering a geographic atrophy (GA) lesion or to an area covering a fovea because:
i. Bohana-Kashtan teaches a method of treating or slowing the progression of a retinal disease or disorder including dry AMD, the method comprising administering, transplanting or implanting a therapeutically effective amount of a pharmaceutical composition comprising human embryonic stem cell derived RPE cells (hESC-RPE cells) or induced pluripotent stem cell derived RPE cells (iPSC-RPE cells) to a subject with AMD or dry AMD by delivering, transplanting or implanting the RPE cells into the target sites or the subretinal space of patients with retinal diseases including dry AMD, via direct injection, subretinal injection or via a trans-scleral, trans-choroidal approaches or direct trans-scleral injection into the vitreal space or delivery to the anterior retinal periphery in proximity to the ciliary body or is introduced into the target site  (see paragraphs [0248]-[0250]; [0251]-[0253]); [0449]; [0003]; [0104]-[0108]; [0111]-[0114], p. 20-25, examples 5-7; p. claims 1, 25, 28, 30-32, 35, 37-38, 41 and 45, in particular). 
The teaching of Bohana-Kashtan meets the limitations recited in claims 88, 90-94, 96, 98-103, 105, 108, 109 and 112-113 because patients with dry AMD has geographic atrophy (GA) with degeneration of RPE cells and photoreceptors over large areas of the macula (the center of macula is the fovea) as evidenced by Schwartz et al. (see p. 714, 2nd col., 2-3rd paragraphs; Schwartz et al., Lancet, 2012; 379:713-720, cited previously). The delivery or transplantation of RPE cells to the target sites or to the subretinal space of the eye of patients with dry AMD is implanting the RPE cells to an area covering a geography atrophy (GA) lesion or an area covering a fovea as recited in claim 88, 108, 109 or 112, The step of delivering, transplanting or implanting the cells into the subretinal space by direct injection or via a trans-scleral, trans-choroidal approach or direct trans-scleral injection into the vitreal space or delivery to the anterior retinal periphery in proximity to the ciliary body and the delivering to the subretinal space or a trans-scleral, trans-choroidal approach or direct trans-scleral injection is by cannula as in claim 103 as evidenced by Schwartz et al. (see p. 714, 2nd col., 2-3rd paragraphs; Schwartz et al., Lancet, 2012; 379:713-720, cited previously). The administering or implanting RPE cells to the subretinal space or to the anterior retinal periphery in proximity to the ciliary body results in improvement or recovery of vision as recited in claims 112-113 as evidenced by Schwartz et al. (see p. 713, abstract; p. 713-, 2nd col. to p.714, 1st  col., 1st paragraph; Schwartz et al., Lancet, 2012; 379:713-720, cited previously).
ii. Bohana-Kashtan also teaches that the administration of RPE cells results in an increase in pigmentation that remains at least about 6-12 months or 90 days-24 months as in claim 90 because the increase in pigmentation remains at least 6-12 months or 90days-24 months is an inherent result of administering RPE cells in the patient with AMD as evidenced by Schwartz’2015 (see p. 511-514 in Schwartz’2015). See MPEP § 2111.04.
Bohana-Kashtan teaches that the therapeutically effective amount of RPE cells is between 25,000-200,000 per dose, which is either within or overlaps with the claimed range as in claim 91 (i.e. about 50,000 and 5,000,000 cells per administration) (see paragraph [0084]; [0390]). Bohana-Kashtan teaches that the RPE cell composition comprises at least 95% of RPE cells co-expressing PMEL17 and CRALBP as in claim 93 (see paragraphs [0131]- [0133]; [0417]; [0008]-[0009]; p. claims 1-11, 18, 25, 28, 30-31). 
Bohana-Kashtan also teaches that the RPE cells are generated by ex-vivo differentiation of pluripotent stem cells including human embryonic stem cells (hESCs) or generated by (a) culturing hESCs or induced pluripotent stem cells (iPSCs) in a medium comprising nicotinamide to generate differentiating cells; (b) culturing the differentiating cells in a medium comprising nicotinamide and activin A to generate cells further differentiated towards the RPE lineage; and (c) culturing the cells further differentiated towards the RPE lineage in a medium comprising nicotinamide in the absence of activin A under adherent conditions as in claims 94, 98 and 100 (see paragraphs [0033]-[0062]; [0150]-[[0248]; claims 25, 32, 35, 37-38, 41). Bohana-Kashtan also teaches that the ESCs/iPSCs are propagated in a medium comprising bFGF and TGFb under non-adherent conditions as in claim 99 (see paragraphs [0036] [0187] [0310]). 
Bohana-Kashtan teaches different administration methods including a single administration, into the subretinal space, by cannula as in claims 101-103 (see paragraphs [0431]; [0005]; [0029]-[0030]; [0089]-[0091]; [0106]; [0243]; [0248]-[0251]; [0360]; [0368]; [0378]; [0388]; [0406]; [0449]). Bohana-Kashtan teaches different retinal diseases including dry AMD and macular degeneration or retinitis pigmentosa as in claim 105 (see paragraphs [0003]; [0104]; [0114], in particular).
Thus, claims 88, 90-94, 96, 98-103, 105, 108, 109 and 112-113 are anticipated by Bohana-Kashtan. Accordingly, the rejection of claims 88, 90-94, 96, 98-103, 105, 108, 109 and 112-113 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Bohana-Kashtan et al. is maintained. 

9.	Claims 88-92, 94, 96, 101-105, 108-109 and 112-113 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the factsheet of NCT01344993 clinical trial (NCT01344993) (from the NIH clinical trials website published on Apr 29, 2011) as evidenced by Schwartz et al. (Lancet 2015; 385:509-16) (Schwartz’2015) and Schwartz et al. (Lancet 2012; 379:713-20) (Schwartz’2012). The rejection is maintained for the reasons made of record and the reasons set forth below.
On p.10 of the response, Applicant acknowledges that NCT01344993 teaches administration of RPE cells to patients having geographic atrophy with an area of 1 disk size or more and assessing the safety of RPE transplantation and visual improvement. Applicant acknowledges that Schwartz’2012 teaches administering RPE to an site of macula of an eye of a subject with macular degeneration to increase transplant integration and photoreceptor rescue. Applicant acknowledges that Schwartz’2015 teaches transplanting hESC-derived RPE cells to a subject with macular degeneration at sites with a preselected transition zone including atrophic and healthy cells to increase transplant integration and photoreceptor rescue. But Applicant argues that none of NCT01344993, Schwartz’2012 and Schwartz’2015 teach implanting the RPE cells to an area covering a geographic atrophy (GA) lesion or the fovea.  
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2131, NCT01344993 does teach the claimed methods and does teach implanting the RPE cells to an area covering a geographic atrophy (GA) lesion or to an area covering a fovea because:
	i. NCT01344993 teaches a method of treating or slowing the progression of dry AMD comprising administering a pharmaceutical composition comprising hESC-derived RPE cells at a dose of 50,000-200,000 cells to a patient with dry AMD subject via subretinal injection, wherein the patient with a BCVA of no better than 20/400 or 20/100 (p. 1-5 of the NCT01344993 factsheet). 
The teaching of  NCT01344993 meets the limitations recited in claims 88-92, 94, 96, 101-105, 108-109 and 112-113  because the administering comprises implanting RPE cells to subretinal space via subretinal injection in sites with a preselected transition zone (the area between atrophic photoreceptor, retinal pigment epithelium, and choriocapillaris and fairly healthy post-equatorial retina) or submacular injection to a preselected region of pericentral macula of the eye of patients with dry AMD, which includes injecting the RPE cells at least 1-disc diameter away from the edge of the geographic atrophy (GA) lesion, covering a GA lesion, covering the fovea as recited in claims 88, 96,108-109 and 112 (see p.5), and patients with dry AMD has geographic atrophy (GA) with degeneration of RPE cells and photoreceptors over large areas of the macula (the center of macula is the fovea) as evidenced by Schwartz’2012 (see p. 714, 2nd col., 2-3rd paragraphs; Schwartz et al., Lancet, 2012; 379:713-720, cited previously) and Schwartz’2015 (see p. 510, 2nd col., 3rd-4th paragraphs, Schwartz et al., Lancet 2015; 385:509-16, cited previously). The patient with a BCVA of no better than 20/400 or 20/100 disclosed by NCT01344993 either meets or within the limitation “a BCVA of 20/64 or less; 20/70 or less; or from between about 20/64 and about 20/400” as in claim 89 (see p.5). Further, the administering or implanting RPE cells to the subretinal space or to the anterior retinal periphery in proximity to the ciliary body results in improvement or recovery of vision as in recited in claims 112-113 as evidenced by Schwartz et al. (see p. 713, abstract; p. 713-, 2nd col. to p.714, 1st  col., 1st paragraph; Schwartz et al., Lancet, 2012; 379:713-720, cited previously).
ii. NCT01344993 also teaches that the administration of RPE cells results in an increase in pigmentation that remains at least about 6-12 months or 90 days-24 months as in claim 90 as evidenced by Schwartz’2015 (see p. 511-514 in Schwartz’2015). NCT01344993 teaches that the amount of RPE cells is 50,000-200,000 cells, which either is within or overlaps with the limitation “between about 50,000 and 5,000,000 cells per administration” as in claim 91 (see p. 4). NCT01344993 teaches that the pharmaceutical composition comprises 2x103 cells/ul, which is within or overlaps with the limitation “about 500- 10,000 cells/ul” in claim 92 as evidenced by Schwartz’2012 (see p. 714, 2nd col., 2nd paragraph in Schwartz’2012). NCT01344993 teaches that the RPE cells are generated from ex-vivo differentiation of hESCs as in claim 94 (see p.3-4). NCT01344993 teaches administering immunosuppression to the subject for one day to three months after administration of RPE cells as in claim 104 as evidenced by Schwartz’2012 (see p. 714, 2nd col., 4th paragraph in Schwartz’2012). NCT01344993 teaches different administration methods including a single administration, into the subretinal space by subretinal injection or submacular injection, by MedOne Poly Tip cannula, which meets the limitations recited in claims 101-103 (see p.2; p.4 in NCT01344993 and as evidenced by p. 714, 2nd col., 2nd -4th paragraphs in Schwartz’2012). NCT01344993 also teaches different retinal diseases including dry AMD and macular degeneration as in claim 105 (p.5).  
Thus, claims 88-92, 94, 96, 101-105, 108-109 and 112-113 are anticipated by NCT01344993. Accordingly, the rejection of claims 88-92, 94, 96, 101-105, 108-109 and 112-113 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by NCT01344993 as evidenced by Schwartz’2015 and Schwartz’2012 is maintained.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 91-93 and 98-100 stand rejected under 35 U.S.C. 103 as being unpatentable over NCT01344993 as evidenced by Schwartz’2015 and Schwartz’2012 in view of Bohana-Kashtan et al. (US2018/0016553; also published as WO2016/108239). The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 11-12 of the response, Applicant argues that NCT01344993, Schwartz’2015 and Schwartz’2012 fail to teach or suggest all elements of the amended claims for the reasons above, and Bohana-Kashtan does not cure this deficiency because none of the cited references teach or suggest administering RPE cells in an area covering a GA or in an area covering the fovea to treat or slow the progression of a retinal disease. Applicant argues that Applicant was the first to discover that administration of RPE cells over an area of GA lesion is able to treat or slow the progression of retinal disease and cites p. 13, lines 13-14 in support of the arguments.
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited references do render the claimed invention obvious because:
i. For the reasons set forth above, NCT01344993, Schwartz’2015 and Schwartz’2012, and Bohana-Kashtan do teach the claimed methods of treating or slowing the progression of dry AMD and implanting the RPE cells to an area covering a geographic atrophy (GA) lesion or to an area covering a fovea. in particular,  the step of delivering, transplanting or implanting the RPE cells into the target sites or the subretinal space by direct injection or via delivery to the anterior retinal periphery in proximity to the ciliary body and the delivering to the subretinal space taught by NCT01344993 or Bohana-Kashtan is implanting the RPE cells to an area covering a GA lesion or covering the fovea as recited in claims 88,108-109 and 112 because patients with dry AMD has geographic atrophy (GA) with degeneration of RPE cells and photoreceptors over large areas of the macula (i.e. the macula is the center of retina, and the center of the macula is the fovea) as evidenced by Schwartz’2012 (see p. 714, 2nd col., 2-3rd paragraphs). In addition, the implanting RPE cells taught by NCT01344993 is via subretinal injection in sites with a preselected transition zone (the area between atrophic photoreceptor, retinal pigment epithelium, and choriocapillaris and fairly healthy post-equatorial retina) or via submacular injection to a preselected region of pericentral macula of the eye of patients with dry AMD, which includes injecting the RPE cells at least 1-disc diameter away from the edge of the geographic atrophy (GA) lesion, covering a GA lesion, covering the fovea as recited in claims 88, 96,108-109 and 112 (see p.5) as evidenced by Schwartz’2012 (see p. 714, 2nd col., 2-3rd paragraphs) and Schwartz’2015 (see p. 510, 2nd col., 3rd-4th paragraphs).
ii. The difference between claims 91-93 and 98-100 and NCT01344993 is the limitation “at least 95% cells coexpress PMEL17 and CRALBP” as in claim 93 or the limitation “RPE cells generated by culturing hESCs or induced pluripotent stem cells (iPSCs) in a medium” as in claims 98-100 or the amount of RPE cells that is exactly identical the claimed ranges as in claims 91-92 (i.e.50,000-5,000,000 per administration, 500-10,000 cells/ul).
iii. While NCT01344993 does not explicitly teach that at least 95% cells coexpress PMEL17 and CRALBP as in claim 93 or that the RPE cells are generated by culturing steps recited in claims 98-100, Bohana-Kashtan teaches these limitations and provide motivation and an expectation of success in using RPE cells coexpressing PMEL17 and CRALBP and RPE cells generated by the culturing steps recited in claims 98-100 in the method of NCT01344993. In particular, Bohana-Kashtan teaches that the RPE cell composition comprises at least 95% of RPE cells co-expressing PMEL17 and CRALBP as in claim 93 (see paragraphs [0131]- [0133]; [0417]; [0008]-[0009]; p. claims 1-11, 18, 25, 28, 30-31) and methods of generating the claimed RPE cells using the steps and medium and conditions recited in claims 94, 98 and 100 (see paragraphs [0033]-[0062]; [0150]-[[0248]; claims 25, 32, 35, 37-38, 41), and also teaches that the ESCs/iPSCs are propagated in a medium comprising bFGF and TGFb under non-adherent conditions as in claim 99 (see paragraphs [0036] [0187] [0310]), and that the concentration of the cell preparation can be adjusted to fit different needs (see [0465]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teaching of Bohana-Kashtan with the teaching of NCT01344993 to make and use the RPE cells coexpressing PMEL17 and CRALBP or RPE cells generated by the culturing steps recited in claims 98-100 in the method of NCT01344993 with an expectation of success because NCT01344993 teaches a method of treating or slowing the progression of dry AMD comprising administering a pharmaceutical composition comprising hESC-derived RPE cells at a dose of 50000-200000 cells to a patient with dry AMD subject via vitrectomy or subretinal injection, wherein the patient with a BCVA of no better than 20/400 or 20/100, while Bohana-Kashtan teaches a RPE cell composition comprising at least 95% of RPE cells co-expressing PMEL17 and CRALBP as in claim 93, and that RPE cells are derived from hESCS or iPSCs and generated by the culturing steps as in claims 98-100 and their use in a method of treating different retinal diseases including dry AMD and macular degeneration. In this combination, both NCT01344993’s method and hESC-derived-RPE cells and Bohana-Kashtan’ hESC-derived RPE cells and method are performing the same functions they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying NCT01344993’s method using Bohana-Kashtan’ hESC-derived RPE cells and method, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would treat different retinal diseases including dry AMD and macular degeneration because NCT01344993 teaches a method of treating or slowing the progression of dry AMD comprising administering a pharmaceutical composition comprising hESC-derived RPE cells at a dose of 50000-200000 cells to a patient with dry AMD subject via vitrectomy or subretinal injection, wherein the patient with a BCVA of no better than 20/400 or 20/100, and  Bohana-Kashtan teaches a RPE cell composition comprising at least 95% of RPE cells co-expressing PMEL17 and CRALBP as in claim 93 and RPE cells derived from hESCS or iPSCs and generated by the culturing steps as in claims 98-100 and a method of using these hESCs/iPSCs-derived RPE cells for treating different retinal diseases including dry AMD and macular degeneration.
Thus, it is obvious to combine two prior art elements (i.e. RPE cells expressing PMEL17 and CRALBP or hESCs/iPSCs-derived RPE cells generated by culturing steps in claims 98-100) according known methods (i.e. methods of treating different retinal diseases including dry AMD and macular degeneration using hESC-derived RPE cells) to yield predictable results, simply substitute one known element (i.e. RPE expressing PMEL17 and CRALBP or hESCs/iPSCs-derived RPE cells generated by culturing steps in claims 98-100) for another (i.e. hESC-derived-RPE) to obtain predictable results because the results are expected. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.
iv. While the amount of RPE cells disclosed by NCT01344993 is exactly identical the claimed ranges as in claims 91-92, the claimed method requires a range of 50,000-5,000,000 cells per administration or a range of 500-10,000 cells/ul, which overlaps with the range of NCT01344993 or Bohana-Kashtan. NCT01344993 teaches a range of 50,000-200,000 cells per administration, which is within or overlaps with the limitation “between about 50,000 and 5,000,000 cells per administration” as in claim 91. NCT01344993 also teaches that the pharmaceutical composition comprises 2x103 cells/ul, which is within or overlaps with the limitation “about 500- 10,000 cells/ul” in claim 92 as evidenced by Schwartz’2012 (see p. 714, 2nd col., 2nd paragraph in Schwartz’2012). Bohana-Kashtan teaches between 25,000-200,000 per dose, which is within or overlaps with the claimed range (i.e. about 50,000 and 5,000,000 cells per administration) as in claim 91.  Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists. See  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and MPEP §2144.05-I.
v, Routine optimization of NCT01344993’s or Bohana-Kashtan’s dose ranges would have led to the claimed range of 50,000-5,000,000 cells per administration or the claimed range of 500-10,000 cells/ul because Bohana-Kashtan teaches different dose ranges and also teaches that the concentration of the cell preparation can be adjusted to fit different needs. The person of ordinary skill in the art would have found it obvious to optimize within the range taught by NCT01344993 or Bohana-Kashtan because Bohana-Kashtan teaches the concentration of the cell preparation can be adjusted to fit different needs and also teaches how to optimize the concentration and dose range. 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert.denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See MPEP § 2144.05. 
Accordingly, the rejection of claims 91-93 and 98-100 under 35 U.S.C. 103 as being unpatentable over NCT01344993 as evidenced by Schwartz’2015 and Schwartz’2012 in view of Bohana-Kashtan is maintained.

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 88-94, 96, 98-105,108-109,111 and 112-113 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6, 11-12, 14, 20 and 23 of copending Application No. 16/635473 in view of NCT01344993 as evidenced by Schwartz’2015 and Schwartz’2012 in view of Bohana-Kashtan et al. (US2018/0016553 or WO2016/108239). The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 12 of the response, Applicant argues that none of the cited references either alone or in combination teach or suggest administering RPE cells in an area covering a geographic atrophy (GA) lesion or in an area covering a fovea.
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §804, §2141, MPEP§2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §§2141.01-2147.03, the cited references do render the claimed invention obvious because:
i. While the claims of 16/635473 do not recite the limitation “implanting the RPE cells to an area covering a geographic atrophy (GA) lesion or to an area covering a fovea” recited in claims 88, 96, 108-109 and 112, NCT01344993, Schwartz’2015 and Schwartz’2012, and Bohana-Kashtan teach the claimed methods of treating or slowing the progression of dry AMD and implanting the RPE cells to an area covering a geographic atrophy (GA) lesion or to an area covering a fovea for the reasons set forth above. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teachings of NCT01344993 and Bohana-Kashtan with the teaching of the claims of 16/635473 to arrive at the claimed invention with an expectation of success for the reasons set forth above under 103.
 ii. While the method recited in the claims of 16/635473 do not recite specific subject with a BCVA of 20/64, 20/70 or less or 20/64 to 20/400 or other regimens and features of RPE cells recited in claims 89-94, 98-105 and 113, NCT01344993 and Bohana-Kashtan teach these limitations as set forth above. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teachings of NCT01344993 and Bohana-Kashtan with the teaching of the claims of 16/635473 to arrive at the claimed invention with an expectation of success for the reasons set forth above under 103.
Accordingly, the provisional rejection of claims 88-94, 96, 98-105,108-109,111 and 112-113 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6, 11-12, 14, 20 and 23 of copending Application No. 16/635473 in view of NCT01344993 as evidenced by Schwartz’2015 and Schwartz’2012 in view of Bohana-Kashtan is maintained. 

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on April 22, 2022.
Claim Rejections - 35 USC § 112

12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 112-113 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,  because the specification, while being enabling for decreasing geographic atrophy (GA) lesion and improving vision in a subject with dry AMD by implanting or transplanting RPE cells to an area covering a GA lesion or an area covering a fovea of the subject with dry AMD, does not reasonably provide enablement for a method of reversing a retinal disease or disorder by implanting or transplanting RPE cells to an area covering a GA lesion or an area covering a fovea of the subject with dry AMD as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  In addition, the specification does not enable the invention of claims 112-113 that is directed to a method of curing/reversing a retinal disease or disorder.
“There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue’. These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)”. See MPEP § 2164.01.
Claims 112-113 are drawn to a method of maintaining stasis of or reversing a retinal disease or disorder, the method comprising, administering a therapeutically effective amount of a pharmaceutical composition comprising retinal pigment epithelium (RPE) cells to a subject, wherein the administering comprises one or more of: implanting the RPE cells to an area covering a geographic atrophy (GA) lesion or to an area covering a fovea. 
The claims encompass methods of curing/reversing a retinal disease or disorder including all forms of retinal diseases or disorders, such as l AMD or dry AMD or retinitis pigmentosa (RP) by administering a therapeutically effective amount of a pharmaceutical composition comprising RPE cells to an area covering a geographic atrophy (GA) lesion or to an area covering a fovea.
The instant invention is based on findings that BCVA did not decrease in patients with advanced dry AMD accompanied by GA and with a BCVA of 20/200 or less after being administered a target dose of 50,000-200,000 RPE cells in a volume of 100ul or 100,000 cells in 50ul. Applicant extrapolates the above findings to the claimed method of maintaining stasis of or reversing a retinal disease or disorder, the method comprising, administering a therapeutically effective amount of a pharmaceutical composition comprising retinal pigment epithelium (RPE) cells to a subject, wherein the administering comprises one or more of: implanting the RPE cells to an area covering a geographic atrophy (GA) lesion or to an area covering a fovea. 
	While the skill level in the art is high, the level of predictability is low. Applicant is not enabled for a method of reversing or curing all forms of retinal disease or disorder including AMD, dry AMD or RP by administering a therapeutically effective amount of a pharmaceutical composition comprising RPE cells to an area covering a geographic atrophy (GA) lesion or to an area covering a fovea because there is no cure for AMD or RP in view of the factsheet of AMD from the Johns Hopkins Medicine website (www.hopkinsmedicine.org/health/conditions-and-diseases/agerelated-macular-degeneration-amd retrieved on 5/2/22) or RP from the NEI (www.nei.nih.gov/learn-about-eye-health/eye-conditions-and-diseases/retinitis-pigmentosa). 
In addition, it is known in the art that retinal diseases or disorders encompass many forms of retinal diseases caused by different molecular mechanisms including age-related macular degeneration (AMD), autosomal cone-rod dystropnhies, Sorsby' s fundus dystrophy and other inherited retinal dystrophy and other retinal diseases recited in claim 105 (see p. 237, abstract. Scullica et al. Documenta Ophthal. 2001. 102: 237-250). For example, AMD is a complex disease, caused by the actions and interactions of multiple genes and environmental factors, for example, complement factor H gene (CFH), PLEKHA1/LOC387715 and the BF/C2 regions, apolipoprotein E (APOE) (Haddad et al., Surv Ophthalmol. 2006 Jul-Aug; 51:316-63). The inherited retinal dystrophy could be due misfolding of proteins or molecular chaperones, such as retinitis pigmentosa (RP), leber congenitor amaurosis (LCA) and Barde-Bied syndrome (BBS) (see p. 414-415, Chapple et al. Trends in Mol. Med. 2001. 7: 414-421). 
Applicant obviously intended to treat and cure all forms of retinal diseases or disorders by administration of the claimed pharmaceutical composition comprising RPE cells to a subject. However, Neither the specification nor the prior art teaches that administration of the claimed RPE cells to an area covering a geographic atrophy (GA) lesion or to an area covering a fovea can reverse or cure all forms of retinal disease or disorder including AMD or dry AMD. 
	The specification fails to provide sufficient guidance as to how to cure or reverse all forms of retinal disease or disorder including AMD or dry AMD or RP, and whether administration of the claimed RPE cells to an area covering a geographic atrophy (GA) lesion or to an area covering a fovea can reverse or cure all forms of retinal disease or disorder including AMD or dry AMD. The specification presents an invitation to others to determine whether all forms of retinal disease or disorder including AMD or dry AMD or RP can be reversed or cured by the claimed composition comprising the claimed RPE cells, and also to determine what amount of the claimed RPE cells would be considered therapeutically effective to reverse or cure all forms of retinal disease or disorder including AMD or dry AMD or RP. In the absence of this guidance a practitioner would have to resort to a substantial amount of undue experimentation to determine whether all forms of retinal disease or disorder including AMD or dry AMD or RP can be reversed or cured and what amounts or duration of the treatment or regimens can be used in order to reverse or cure all forms of retinal disease or disorder including AMD or dry AMD or RP.  The instant specification is not enabling because one cannot follow the guidance presented therein and practice the claimed method without first making a substantial inventive contribution. 
	Therefore, in view of the breadth of the claims, the lack of working example and guidance in the specification, the unpredictability of inventions, and the current status of the prior art, undue experimentation would be required by a skilled artisan to perform in order to practice the claimed invention as it pertains to the claimed method of reversing a retinal disease or disorder.


Conclusion

13.	NO CLAIM IS ALLOWED.

14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
August 6, 2022



/CHANG-YU WANG/Primary Examiner, Art Unit 1649